UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 10-Q þQUARTERLY REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended August 31, 2014 OR oTRANSITION REPORT PURSUANT TO SECTION 13 OR 15(D) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-22893 AEHR TEST SYSTEMS (Exact name of Registrant as specified in its charter) California 94-2424084 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 400 Kato Terrace Fremont, CA (Address of principalexecutive offices) (Zip Code) (510) 623-9400 (Registrant's telephone number, including area code) Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or for such shorter period as the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes þNo o Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). Yes þNo o Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company.See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act: Large accelerated filer o Accelerated filer o Non-accelerated filer o Smaller reporting company þ (Do not check if a smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes oNo þ Number of shares of the registrant’s common stock, $0.01 par value, outstanding as of September 30, 2014 was 11,500,499. 1 AEHR TEST SYSTEMS FORM 10-Q FOR THE QUARTER ENDED AUGUST 31, 2014 INDEX PART I.FINANCIAL INFORMATION ITEM 1. Financial Statements (Unaudited) Condensed Consolidated Balance Sheets at August 31, 2014 and May 31, 2014 3 Condensed Consolidated Statements of Operations for theThree Months Ended August 31, 2014 and 2013 4 Condensed Consolidated Statements of Comprehensive Loss for the Three Months Ended August 31, 2014 and 2013 5 Condensed Consolidated Statements of Cash Flows for the Three Months Ended August 31, 2014 and 2013 6 Notes to Condensed Consolidated Financial Statements 7 ITEM 2. Management's Discussion and Analysis of Financial Condition and Results of Operations 15 ITEM 3. Quantitative and Qualitative Disclosures About Market Risks 19 ITEM 4. Controls and Procedures 19 PART II. OTHER INFORMATION ITEM 1. Legal Proceedings 20 ITEM 1A. Risk Factors 20 ITEM 2. Unregistered Sales of Equity Securities and Use of Proceeds 24 ITEM 3. Defaults Upon Senior Securities 24 ITEM 4. Mine Safety Disclosures 24 ITEM 5. Other Information 24 ITEM 6. Exhibits 24 SIGNATURE PAGE 25 Index to Exhibits 26 2 PART I.FINANCIAL INFORMATION Item 1.CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (Unaudited) AEHR TEST SYSTEMS CONDENSED CONSOLIDATED BALANCE SHEETS (in thousands, except per share data) (unaudited) August 31, May 31, ASSETS Current assets: Cash and cash equivalents $ $ Accounts receivable, net Inventories Prepaid expenses and other Total current assets Property and equipment, net Other assets 95 78 Total assets $ $ LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Line of credit $ $ Accounts payable Accrued expenses Customer deposits and deferred revenue, short-term Total current liabilities Income taxes payable 8 71 Deferred rent, net of current portion 8 Total liabilities Aehr Test Systems shareholders' equity: Common stock, $0.01 par value:Authorized: 75,000; Issued and outstanding: 11,498 shares and 11,203 shares at August 31, 2014 and May 31, 2014, respectively Additional paid-in capital Accumulated other comprehensive income Accumulated deficit ) ) Total Aehr Test Systems shareholders' equity Noncontrolling interest ) ) Total shareholders' equity Total liabilities and shareholders' equity $ $ (1)The condensed consolidated balance sheet at May 31, 2014 has been derived from the audited consolidated financial statements at that date. The accompanying notes are an integral part of these condensed consolidated financial statements. 3 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF OPERATIONS (in thousands, except per share data) (unaudited) Three Months Ended August 31, Net sales $ $ Cost of sales Gross profit Operating expenses: Selling, general and administrative Research and development Total operating expenses Loss from operations ) ) Interest expense ) (4 ) Other income (expense), net 31 ) Loss before income tax benefit ) ) Income tax benefit 49 29 Net loss ) ) Less:Net income attributable to the noncontrolling interest Net loss attributable to Aehr Test Systems common shareholders $ ) $ ) Net loss per share – Basic and diluted $ ) $ ) Shares used in per share calculations: Basic and diluted The accompanying notes are an integral part of these condensed consolidated financial statements. 4 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF COMPREHENSIVE LOSS (in thousands, unaudited) Three Months Ended August 31, Net loss $ ) $ ) Other comprehensive (loss) income, net of tax: Net change in cumulative translation adjustments ) 22 Total comprehensive loss ) ) Less:Comprehensive income (loss) attributable to the noncontrolling interest 1 (1 ) Comprehensive loss, attributable to Aehr Test Systems $ ) $ ) The accompanying notes are an integral part of these condensed consolidated financial statements. 5 AEHR TEST SYSTEMS CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS (in thousands) (unaudited) Three Months Ended August 31, Cash flows from operating activities: Net loss $ ) $ ) Adjustments to reconcile net loss to net cash (used in) provided by operating activities: Stock-based compensation expense (Recovery of) provision for doubtful accounts ) 7 Loss on disposal of assets 9 Depreciation and amortization 29 53 Changes in operating assets and liabilities: Accounts receivable ) Inventories ) Prepaid expenses and other ) ) Accounts payable ) Accrued expenses 38 7 Customer deposits and deferred revenue ) Income taxes payable ) ) Deferred rent (8 ) ) Net cash (used in) provided by operating activities ) Cash flows from investing activities: Purchases of property and equipment ) (6 ) Net cash used in investing activities ) (6 ) Cash flows from financing activities: Line of credit borrowings (repayments), net ) Proceeds from issuance of common stockand exercise of stock options 59 Net cash provided by (used in) financing activities ) Effect of exchange rates on cash ) 40 Net increase in cash and cash equivalents Cash and cash equivalents, beginning of period Cash and cash equivalents, end of period $ $ The accompanying notes are an integral part of these condensed consolidated financial statements. 6 AEHR TEST SYSTEMS NOTES TO CONDENSED CONSOLIDATED FINANCIAL STATEMENTS (UNAUDITED) 1.BASIS OF PRESENTATION The accompanying financial information has been prepared by Aehr Test Systems, without audit, pursuant to the rules and regulations of the Securities and Exchange Commission, or SEC.Certain information and footnote disclosures normally included in financial statements prepared in accordance with generally accepted accounting principles in the United States (GAAP) have been condensed or omitted pursuant to such rules and regulations. In the opinion of management, the unaudited condensed consolidated financial statements for the interim periods presented have been prepared on a basis consistent with the May 31, 2014 audited consolidated financial statements and reflect all adjustments, consisting of normal recurring adjustments, necessary for a fair presentation of the condensed consolidated financial position and results of operations as of and for such periods indicated.These condensed consolidated financial statements and notes thereto should be read in conjunction with the consolidated financial statements and notes thereto included in the Company's Annual Report on Form 10-K for the fiscal year ended May 31, 2014.Results for the interim periods presented herein are not necessarily indicative of results which may be reported for any other interim period or for the entire fiscal year. PRINCIPLES OF CONSOLIDATION.The condensed consolidated financial statements include the accounts of Aehr Test Systems and its subsidiaries (collectively, the "Company," "we," "us," and "our").All significant intercompany balances have been eliminated in consolidation.For the majority owned subsidiary, we reflected the noncontrolling interest of the portion we do not own on our Consolidated Balance Sheets in Shareholders’ Equity and in the Consolidated Statements of Operations. ACCOUNTING ESTIMATES.The preparation of financial statements in conformity with accounting principles generally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts of assets and liabilities and disclosure of contingent assets and liabilities at the date of the financial statements and the reported amounts of revenues and expenses during the reporting period.Estimates are used to account for revenue adjustments, the allowance for doubtful accounts, inventory reserves, income taxes, stock-based compensation expenses, and product warranties, among others. We base our estimates on historical experience and on various other assumptions that we believe to be reasonable under the circumstances.Actual results could differ materially from those estimates. SIGNIFICANT ACCOUNTING POLICIES.The Company’s significant accounting policies are disclosed in the Company’s Annual Report on Form 10-K for the year ended May 31, 2014.There have been no changes in our significant accounting policies during the three months ended August 31, 2014. 2.STOCK-BASED COMPENSATION Stock-based compensation expense consists of expenses for stock options and employee stock purchase plan, or ESPP, shares. Stock-based compensation cost is measured at each grant date, based on the fair value of the award using the Black-Scholes option valuation model, and is recognized as expense over the employee’s requisite service period.This model was developed for use in estimating the value of publicly traded options that have no vesting restrictions and are fully transferable.The Company’s employee stock options have characteristics significantly different from those of publicly traded options.All of the Company’s stock-based compensation is accounted for as an equity instrument.See Notes 10 and 11 in the Company’s Annual Report on Form 10-K for fiscal 2014 filed on August 28, 2014 for further information regarding the stock option plan and the ESPP. 7 The following table summarizes compensation costs related to the Company’s stock-based compensation for the three months ended August 31, 2014 and 2013 (in thousands): Three Months Ended August 31, Stock-based compensation in the form of employee stock options and ESPP shares, included in: Cost of sales $
